UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-21726 360 Funds (Exact name of registrant as specified in charter) 4Suite 1425,KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC 4, SUITE 1425 KANSAS CITY, MO 64111 (Name and address of agent for service) Registrant's telephone number, including area code: 816.787.0718 Date of fiscal year end:08/31/2014 Date of reporting period: 10/11/2013 to 06/30/2014 ITEM 1. PROXY VOTING RECORD: The filing for WP Large Cap Income Plus Fund, a series of the 360 Funds, is attached. Security Name Symbol CUSIP Meeting Date Sequence Proposal Proposed by Management Management Recommendation (For or Against the Proposal) Fund Voted For or Against Proposal Fund voted For or Against Mgt Recommendation American Equity Invt Life Holding AEL 5-Jun-14 1 Election of Directors Management FOR FOR FOR American Equity Invt Life Holding AEL 5-Jun-14 2 Ratify Independent CPA Management FOR FOR FOR American Equity Invt Life Holding AEL 5-Jun-14 3 Vote on Executive Compensation Management FOR FOR FOR Calamos Asset Management CLMS 12811R104 3-Jun-14 4 Election of six directors Management FOR FOR FOR Calamos Asset Management CLMS 12811R105 3-Jun-14 5 Vote on Executive Compensation Management FOR FOR FOR Calamos Asset Management CLMS 12811R106 3-Jun-14 6 Ratify Independent registered public accounting firm Management FOR FOR FOR Calamos Asset Management CLMS 12811R107 3-Jun-14 7 Amend Incentive compensation plan Management FOR FOR FOR 8 Management FOR FOR FOR ISIS Pharmaceuticals ISIS 10-Jun-14 9 Election of Directors Management FOR FOR FOR ISIS Pharmaceuticals ISIS 10-Jun-14 10 Select registered public accouting firm Management FOR FOR FOR MGM Mirage MGM 5-Jun-14 11 Election of Directors Management FOR FOR FOR MGM Mirage MGM 5-Jun-14 12 Compensation of executive officers Management FOR FOR FOR MGM Mirage MGM 5-Jun-14 13 Selection of independent public accounting firm Management FOR FOR FOR Gazprom OGZPY 27-Jun-14 14 Approval Annual Report Management FOR FOR FOR Gazprom OGZPY 27-Jun-14 15 Approval accounting statement Management FOR FOR FOR Gazprom OGZPY 27-Jun-14 16 Approval of amount, timeline, and form of payment year end dividend Management FOR FOR FOR Gazprom OGZPY 27-Jun-14 17 Approval of Company auditors Management FOR FOR FOR Gazprom OGZPY 27-Jun-14 18 Payment of remunerations board of directors Management FOR FOR FOR SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. 360 Funds By Randy Linscott President Date: August 19, 2014
